394 F.2d 180
John Henry HICKS, Appellant,v.Lawrence E. WILSON, Warden, California State Prison, San Quentin, California, Appellee.
No. 22054.
United States Court of Appeals Ninth Circuit.
April 15, 1968.
Rehearing Denied June 21, 1968.

John Henry Hicks, in pro. per.
Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Louise H. Renne, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before MERRILL and DUNIWAY, Circuit Judges, and CRARY, District Judge.
PER CURIAM:


1
This appeal is taken from order of the District Court for the Northern District of California dismissing appellant's petition for writ of habeas corpus. We find no merit in appellant's contention that he had inadequate representation by counsel. Indeed, his appellate counsel succeeded in reversing an improperly imposed sentence.


2
Judgment affirmed.